Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Summary
On 3/26/2021, Applicant’s representative authorized the Examiner to proceed with an Examiner’s amendment in order to expedite the prosecution of this application.

EXAMINER'S AMENDMENT
1. 	(currently amended)	An electronic package, comprising:
a base structure;
a layer stack formed over the base structure; and
a component embedded at least partially within the base structure and/or within the layer stack; 
wherein the layer stack comprises a decoupling layer structure, 
the decoupling layer structure comprising a decoupling material having a Young Modulus being smaller than 1 GPa;
wherein the decoupling material mechanically decouples at least partially one portion of the electronic package formed at one side of the decoupling layer structure from another portion of the electronic package formed at the other side of the decoupling layer structure;
wherein the decoupling material has a Coefficient of Thermal Expansion, CTE, 
wherein at a temperature smaller than the glass transition temperature the CTE is in the range of between 30 ppm and 200 ppm 
and/or wherein at a temperature larger than the glass transition temperature the CTE is in the range between 25 ppm to 800 ppm;
wherein the component is embedded into the decoupling material such that the decoupling material is in direct contact with the component at at least three sides of the component.

2. 	(original)	The electronic package as set forth in claim 1, wherein the decoupling material comprises a blend of at least one resin and at least one softening component.

3. 	(original)	The electronic package as set forth in claim 1, wherein the decoupling material comprises copolymer, 
wherein at least one softening component is copolymerized into a polymer chain of the copolymer.

4. 	(original)	The electronic package as set forth claim 1, wherein the decoupling material has a Young Modulus smaller than 0.5 GPa.

5. 	(currently amended)	The electronic package as set forth in claim 1, wherein the decoupling material has a Coefficient of Thermal Expansion, CTE, 
wherein at a temperature smaller than the glass transition temperature the CTE is in the range between [[10]] 30 ppm to 120 ppm.


wherein at a temperature larger than the glass transition temperature the CTE is in the range between 50 ppm and 400 ppm.

7. 	(original)	The electronic package as set forth in claim 1, wherein the base structure comprises a base material which exhibits a Young modulus being smaller than 5 GPa.

8. 	(currently amended)	The electronic package as set forth in claim 1, wherein at room temperature the decoupling material comprises an elastic deformability being in the range between 1% and 10%.

9. 	(currently amended)	The electronic package as set forth in claim 1, wherein at 200°C the decoupling material comprises an elastic deformability being in the range between 1% and 10%.

10. 	(currently amended)	The electronic package as set forth in claim 1, wherein at room temperature the decoupling material comprises a plastic deformability being in the range between 0.35% and 8%.

a plastic deformability being in the range between 3.7% and 15%.

12. 	(original)	The electronic package as set forth in claim 1, wherein at 200°C the decoupling material comprises a creeping deformability over 180 minutes being in the range between 0.5% and 6%.

13. 	(original)	The electronic package as set forth in claim 1, wherein the decoupling layer structure is formed directly at at least one side of the component.

14. 	(original)	The electronic package as set forth in claim 13, the electronic package further comprising:
an electric connection structure which is electrically connected with terminals of the component 
and which (i) electrically connects the component with other components of the electronic package 
and/or which (ii) is configured for electrically connecting the component with circuitry being external to the electronic package,
wherein the electric connection structure is formed at least partially within the decoupling layer structure.

a creeping deformability over 180 minutes being in the range between 0.5% and 6%

16. 	(original)	The electronic package as set forth in claim 1, wherein the decoupling material is a material being free from a mesh.

17. 	(original)	The electronic package as set forth in claim 1, wherein within an XY-plane being parallel to the main planes of the layer stack the embedded component has a length and/or a width of larger than 2 mm.

18. 	(original)	The electronic package as set forth in claim 17, wherein within an XY-plane being parallel to the main planes of the layer stack the area ratio between the area of the component and the area of the entire package is larger than 10%.

19. 	(original)	The electronic package as set forth in claim 1, wherein the electronic package comprises at least one of the following features:
the layer stack comprises at least one electrically insulating layer structure made from a PCB material, and
the layer stack comprises at least one electrically conductive layer structure made from a PCB material.


	providing a base structure;
forming a layer stack over the base structure, wherein the layer stack comprises a decoupling layer structure, 
the decoupling layer structure comprising a decoupling material having a Young Modulus being smaller than 1 GPa; and
embedding a component at least partially within the base structure and/or within the layer stack;
wherein the decoupling material mechanically decouples at least partially one portion of the electronic package formed at one side of the decoupling layer structure from another portion of the electronic package formed at the other side of the decoupling layer structure;
wherein the decoupling material has a Coefficient of Thermal Expansion, CTE, 
wherein at a temperature smaller than the glass transition temperature the CTE is in the range of between 30 ppm and 200 ppm 
and/or wherein at a temperature larger than the glass transition temperature the CTE is in the range between 25 ppm to 800 ppm;
wherein the component is embedded into the decoupling material such that the decoupling material is in direct contact with the component at at least three sides of the component.



Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the nearest prior art, Hashiwaki, Kikuchi, or Zluc does not disclose wherein the decoupling material mechanically decouples at least partially one portion of the electronic package formed at one side of the decoupling layer structure from another portion of the electronic package formed at the other side of the decoupling layer structure; wherein the decoupling material has a Coefficient of Thermal Expansion, CTE, wherein at a temperature smaller than the glass transition temperature the CTE is in the range of between 30 ppm and 200 ppm and/or wherein at a temperature larger than the glass transition temperature the CTE is in the range between 25 ppm to 800 ppm; wherein the component is embedded into the decoupling material such that the decoupling material is in direct contact with the component at at least three sides of the component.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723.  The examiner can normally be reached on Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847